Citation Nr: 0908324	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-30 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for the 
residuals of a right epididymectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In statements submitted by his representative in September 
2005 and February 2009, the Veteran appears to raise claims 
for service connection for a left testicular disability and 
for entitlement to special monthly compensation based on loss 
of use of a creative organ.  As these claims are not 
currently before the Board for appellate consideration, they 
are hereby REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence fails to reflect that the Veteran's 
right testicle is atrophied.

2.  The medical evidence fails to reflect that the residuals 
of the Veteran's right epididymectomy has resulted in 
frequent periods of hospitalization, a marked interference 
with employment, or otherwise rendered impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of a 
right epididymectomy have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.115b, Diagnostic Code 
7523 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were addressed in 
a December 2004 letter, which informed the Veteran that he 
must show that his service-connected disability had worsened 
in order to receive an increased disability rating.  The 
February 2005 rating decision explained the criteria for a 
compensable disability rating per Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. Jan. 2008), and the Veteran's 
claim was subsequently readjudicated, as reflected by an 
August 2005 statement of the case.  Additionally, at his VA 
examination the Veteran discussed his genitourinary 
symptomatology, and the Veteran has been represented by a 
Service Organization throughout the claims process.  Under 
these circumstances, it is apparent that a reasonable person, 
such as the Veteran, would know what was necessary to 
substantiate his claim, such that the notice errors in this 
case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained. The 
Veteran's VA treatment records have been obtained, and the 
Veteran was provided with a VA examination of his 
genitourinary system.  Additionally, the Veteran was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required. 

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran was granted service connection in July 1981 for 
the residuals of his September 1980 right total 
epididymectomy.  The RO has evaluated this service-connected 
disability, by analogy, under 38 C.F.R. § 4.115b, Diagnostic 
Code 7523.  Under this Diagnostic Code, complete atrophy of 
one testicle warrants a noncompensable (0 percent) rating, 
and complete atrophy of both testicles warrants a 20 percent 
rating.  

The relevant medical evidence of record includes a VA 
sonogram, VA urological treatment records, and a VA 
genitourinary examination.  A June 2004 sonogram of the 
Veteran's scrotum revealed an inhomogeneous right testicle 
with diminished echogenicity, bilateral varicoceles, a right 
intratesticular cyst, and a left epididymal head cyst.  An 
October 2004 VA urological treatment record reflects that the 
Veteran was diagnosed with chronic testicular pain, bilateral 
varicoceles, a right albugineal cyst, and a left epididymal 
cyst.  The treating urologist opined that surgical 
intervention was not warranted at that time, but referred the 
Veteran for another urological consultation.  A November 2004 
VA urological treatment record reflects that the Veteran 
refused a physical examination, and therefore no evaluation 
of the Veteran's condition was made at that time.

The Veteran underwent a VA genitourinary examination in 
January 2005.  During the examination, the Veteran reported 
that he had been unemployed since 1988 due to a cerebral 
condition.  Additionally, he reported chronic epididymitis; 
however, he had not been hospitalized for a urinary tract 
disease within the past year.  The Veteran also reported a 
normal voiding pattern and that his condition had not 
required catheterization.  A physical examination of the 
Veteran revealed a normal penis size with no deformities, an 
engorged right epididymis and spermatic cord due to a large 
varicocele on that side, with marked tenderness in the right 
epididymal area.  The examiner noted the presence of a healed 
scar on the right scrotal sac, but there was no testicular 
atrophy.  Finally, the examiner noted a diagnosis of 
orchialgia (chronic pain of the testicles or scrotum), 
secondary to bilateral varicoceles, a left epididymal head 
cyst, and a right intrascrotal cyst.

The medical evidence of record fails to reflect that the 
Veteran has any testicular atrophy, and pursuant to 
Diagnostic Code 7523, the Veteran is not entitled to a 
compensable rating unless the evidence reflects that he has 
bilateral testicular atrophy.  Accordingly, the Veteran's 
current noncompensable rating is the maximum rating for his 
service-connected unilateral testicular condition, and a 
review of the medical evidence does not reflect the 
applicability of any alternative Diagnostic Codes.

The Board further finds that there is no showing that the 
residuals of the Veteran's right epididymectomy reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extraschedular basis.  
The Veteran has been unemployed since 1988 due to a cerebral 
disability, and there is no showing that the Veteran's right 
testicular disability has resulted in marked interference 
with employment or any hospitalization since his grant of 
service connection in 1981.  Thus, the Board concludes that 
the residuals of the Veteran's right epididymectomy have not 
required frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Accordingly, a basis for awarding a compensable rating for 
the residuals of the Veteran's right epididymectomy has not 
presented, and the Veteran's appeal is therefore denied.


ORDER

A compensable rating for the residuals of a right 
epididymectomy is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


